Motion Granted; Order filed April 10, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00047-CV
                                  ____________

                  GREENBERG TRAURIG, LLP, Appellant

                                        V.

      NATIONAL AMERICAN INSURANCE COMPANY AND OKIE
             FOUNDATION DRILLING CO., INC., Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-39837

                                   ORDER

      The clerk’s record was filed February 6, 2014. Appellees filed a motion
requesting supplementation of the record. The motion is granted.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before May 12, 2014, containing Appellee’s Provisional Cross Notice
of Appeal filed on January 29, 2014 in addition to the following items:
      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted items are not a part of the case file.



                                  PER CURIAM